Citation Nr: 1032799	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  04-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of left epididymectomy (previously claimed as 
epididymitis).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to March 
1960 in the U.S. Navy and April 1961 to March 1962 in the U.S. 
Air Force.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied service connection for epididymitis finding that new and 
material evidence had not been submitted to reopen the claim.  
The RO denied service connection for migraine headaches and a 
TDIU in May 2004.  

The Veteran testified at an RO hearing in April 2005.  In August 
2006, the Veteran testified before the undersigned Veterans Law 
Judge at a Board Central Office hearing in Washington, DC.  
Transcripts of both hearings are of record.

The Board reopened the service connection claim for epididymitis 
in January 2007 and remanded the claim on the merits, 
specifically so that a VA examination addressing the etiology of 
the epididymitis and a VA notice letter could be provided.  In 
February 2009, the Board remanded the case again, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), as a VA notice letter 
was not provided.  The TDIU issue also was remanded as it was 
inextricably intertwined with the epididymitis issue.  The 
directives of both remands were substantially complied with.

The February 2009 Board remand, in error, referenced the issue on 
appeal as epididymis, rather than epididymitis.  Epididymis is 
the elongated cordlike structure along the posterior border of 
the testis, whose elongated coiled duct provides for storage, 
transit, and maturation of spermatozoa and is continuous with the 
ductus deferens.  See Dorland's Illustrated Medical Dictionary, 
28th edition, 566.  Epididymitis is inflammation of the 
epididymis.  Id.  This matter has been rectified, as reflected on 
the cover.  The issue on the cover also has been modified to 
comport with the medical evidence of record.

In June 2010, The American Legion filed a motion to vacate the 
February 2009 Board decision, as the American Legion's National 
Office had not had the opportunity to review the file after the 
August 2006 Central Office hearing.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
  

FINDINGS OF FACT

1.  In February 2009, the Board denied entitlement to service 
connection for migraine headaches.

2.  In June 2010, The American Legion filed a motion to vacate 
the February 2009 Board decision, as the record showed that The 
American Legion's National Office had not had the opportunity to 
review the file after a Central Office hearing in August 2006.  

3.  The record shows that left epididymitis first manifested in 
service and continued to be symptomatic after service, leading to 
an epididymectomy; the Veteran currently has pain in both 
testicles, atrophic testes, impotence, and incontinence.  

4.  The most probative evidence of record shows that there is no 
relationship between the Veteran's present headaches and his 
service.




CONCLUSIONS OF LAW

1.  The criteria for vacating the February 2009 Board decision 
addressing the issue of service connection for migraine headaches 
are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).

2.  The criteria for service connection for post-operative 
residuals of left epididymectomy (previously claimed as 
epididymitis) are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).

3.  The criteria for service connection for migraine headaches 
are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).    

The American Legion submitted a motion to vacate the February 
2009 Board decision in June 2010, arguing that they did not have 
the opportunity to review the file and present argument on the 
Veterans' behalf prior to the Board decision.  While the record 
shows that The American Legion represented the Veteran at a 
Central Office hearing in August 2006, the record does not show 
that the National Office has have had the opportunity to review 
the file since then.

Accordingly, the portion of the February 2009 Board decision 
addressing the issue of entitlement to service connection for 
migraine headaches is vacated.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2003 regarding the TDIU claim.  The RO provided 
the appellant with notice regarding the service connection claim 
for migraine headaches and additional notice with respect to the 
TDIU claim, including the criteria for assigning disability 
ratings and effective dates in January 2007, subsequent to the 
initial adjudication.  While the 2007 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claim 
was subsequently readjudicated in supplemental statements of the 
case dated in September 2008 and December 2009. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  The 
record in this case includes service treatment records, private 
treatment records, and VA examination reports.  The Veteran 
reported that his disability required him to take sick leave from 
his former job with the U.S. Postal Service (USPS) from 1966 to 
1993 but USPS responded in July 2007 that they only kept medical 
records for one year before they were sent to their archives and 
that there might not be any medical documentation for the 
Veteran.  Private treatment records and a March 1970 VA 
examination report that were dated during the Veteran's 
employment at the USPS do not mention treatment for headaches.  
The RO sent the Veteran a letter in July 2007 notifying the 
Veteran of its efforts to obtain the USPS records and that it was 
ultimately his responsibility to obtain any treatment records 
from the USPS.  There is no other indication in the record of any 
outstanding evidence.  

The Veteran was afforded a VA examination in April 2008.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  A 
further examination is not necessary.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The Veteran's service connection claim for post-operative 
residuals of left epididymectomy (previously claimed as 
epididymitis) has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

III.  Service connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Post-operative residuals of left epididymectomy 

The Veteran seeks service connection for epididymitis.  He 
testified at the RO hearing that he had pain in the groin and 
testicles in service and was diagnosed with epididymitis.  The 
record shows that the Veteran has since had a left 
epididymectomy; therefore, the issue has been modified as 
residuals of this surgery.

The service treatment records show that a February 1959 treatment 
record notes the Veteran was lifting GI cans and now had pain in 
the right lower quadrant into the testes.  On physical 
examination, he had testicular and epididymal pain with no 
masses.  The impression was mild epididymitis.  The Veteran was 
given a support.  In March 1962, three days after his discharge 
examination, the Veteran complained of swelling in the left 
testicle.  On physical evaluation, the Veteran had moderate 
swelling in the area of the epididymis.  The impression was 
epididymitis.  He was treated with support and ice.

After service, the Veteran sought service connection for a left 
testicle condition in September 1969.  An April 1970 VA 
examination report shows the Veteran had left scrotal discomfort 
off and on since 1961.  The diagnosis was chronic prostatitis.

Later private treatment records note that the Veteran had a 
radical retropubic prostatectomy in October 1996.  The Veteran 
was noted to have edema in the scrotum and penis in October 1996 
and complained of left testicular pain in November 1996.  A July 
1997 surgical record notes the Veteran had a three-year history 
of erectile dysfunction and underwent an insertion of a penile 
implant.  In January 1999, the left testicle was within normal 
limits.  A December 2002 private treatment record notes an 
impression of epididymitis.  A May 2003 letter from a private 
physician notes that the Veteran was currently on Levaquin for 
epididymitis.  

In January 2004, a private surgical record shows the Veteran 
underwent scrotal exploration and left epididymectomy, and 
removal of the penile prosthesis.  The postoperative diagnosis 
was left chronic epididymitis and malfunction of penile 
prosthesis.

An April 2008 VA examination report shows that the claims file 
was reviewed by the examiner.  The Veteran was recently seen in 
the VA urology clinic for complaints of constant, dull aching 
pains in both testicles, the right greater than the left, with 
occasional sharp pains in the right groin.  He had a history of 
single episode of gross, painless hematuria in early March 2008.  
Subsequently, he underwent urologic evaluation including computed 
tomography scanning of the abdomen and pelvis, and cystoscopy, 
which did not reveal any etiology for his hematuria.  Significant 
past urologic history, according to the Veteran, included the 
removal of left testicular "cyst" at an outside hospital in 
2004 at the same time that his penile prosthesis was replaced for 
malfunction.  The penile prosthesis had initially been inserted 
in 1996 for impotence after a radical prostatectomy for prostate 
cancer in 1995.  He also reported urinary urge and stress 
incontinence for which he wore adult diapers since his radical 
prostatectomy. 

The examiner noted that the past medical history included 
excision of left testicular "cyst" in 2004 and that medical 
problems included hematuria, urinary incontinence, and erectile 
dysfunction.  On physical evaluation, the testes were abnormal 
and were bilaterally atrophic and non-tender.  The epididymis was 
reported as normal.  There was a palpable non-indurated/non-fixed 
pump mechanism in the anterior right hemiscrotum.  The impression 
was penile implant, impotence, and incontinence secondary to 
post-operative radical prostatectomy, with no evidence of 
epididymal/ testicular cysts or chronic epididymitis.  The 
examiner stated that it was his opinion that it was less likely 
than not that the Veteran's urologic disease/disorders either 
manifested during his active service or were incurred or 
aggravated during or as a result of his active service.

The opinion provided by the April 2008 VA examiner is not 
helpful, as it does not appear that he had access to or reviewed 
the private treatment records in the claims file.  Specifically, 
he relied on the Veteran's reported history of having a "cyst" 
removed from his left testicle in 2004, when, in fact, the record 
shows that the Veteran had a left epididymectomy performed in 
2004.  This would explain why the examiner could find no evidence 
of epididymal/testicular cysts or chronic epididymitis.  The 
Veteran was first diagnosed with left epididymitis in service.  
Thus, it would have been a service-connected condition.  As the 
left epididymis was removed in 2004, the issue is no longer 
whether he still has problems with this part of his anatomy, but 
rather what are the residuals of this procedure.  

The Veteran has stated that he continued to have pain in both 
testicles and physical examination shows that both testes are 
atrophic.  He also is shown to be impotent and have incontinence.  
Although the April 2008 VA examiner attributed the impotence and 
incontinence to the prostatectomy, he did not have access to the 
information regarding the Veteran's history of left 
epididyectomy.  

The left epididymitis first manifested in service and continued 
to be symptomatic after service.  Thus, it is a service-connected 
condition.  As the chronic epididymitis led to an epididymectomy, 
any residuals of this procedure also are related to service.  
Therefore, service connection is warranted for post-operative 
residuals of left epididymectomy (previously claimed as 
epididymitis).  

The Veteran currently has pain in both testicles, atrophic 
testes, impotence, and incontinence.  In rating this disability, 
the challenge will be to differentiate between residuals related 
to the epididymectomy and those related to the prostatectomy.

Migraine headaches

The Veteran seeks service connection for migraine headaches.  He 
submitted statements and testimony that he has suffered from 
headaches since his service in the Navy.  

The service treatment records show complaints of headaches in 
April 1958.  A March 1962 psychiatric evaluation noted that the 
Veteran's complaints of headaches could be adequately explained 
as the somatic equivalent to a severe schizoid disorder.  At 
discharge from service in March 1962, clinical evaluation of the 
head was normal.

After service, a March 1970 VA examination report shows no 
indication of any headache disability.

A January 2004 private computed tomography (CT) scan of the head 
was normal.  A February 2004 private electroencephalogram (EEG) 
was abnormal, showing mild slowing and disorganization of 
background activity suggesting a diffuse cerebral process such as 
encephalopathy or dementia.  It was noted that the Veteran had a 
prior surgery with complications including pulmonary problems.  
The Veteran was now confused and showed an altered mental state.  
March 2004 and April 2004 private medical records show complaints 
of headaches.  In April 2004, a private CT scan of the brain was 
normal.  A November 2004 private sleep disorder clinical record 
shows complaints of morning headaches.

A February 2005 private neurology and headache specialist record 
shows the Veteran was last seen for headaches in June 2004 and 
that they were present in the morning but would go away after an 
hour or so once he was up and moving.  He was recently evaluated 
for sleep problems and was diagnosed with sleep apnea.  The 
impression was daily headaches after sleeping suggesting that 
there might be some connection with his sleep apnea problem.

A December 2006 VA medical record shows complaints of severe pain 
in the right upper head and neck.  The system concern was 
meningitis and encephalitis.  A February 2007 assessment from the 
private neurology and headaches specialist showed an assessment 
of chronic headaches and sleep apnea.

As the record shows in-service complaints of headaches and post-
service complaints of headaches, the determinative issue is 
whether there is any relationship between these.

An April 2008 VA examination report shows the Veteran noted an 
onset of headaches in 1959 while serving in the Navy on the 
flight deck.  He reported that he was evaluated at that time and 
given pain medication.  He further indicated that his headaches 
continued through the years and that currently he has headaches 
every morning when he wakes up.  The location of the headache is 
on the right side of the head behind the right eye and top of the 
head.  The duration is 30 minutes to two hours.  The character of 
the headaches is sharp and throbbing and the Veteran reported 
associated symptoms were nausea and black spots before the eyes; 
he denied any vomiting.  He stated that he was prescribed pain 
medication that helped.  On physical examination, the diagnosis 
was vascular headaches.  The Veteran's service treatment records 
consisted of personnel records and visits for numerous 
conditions.  The service records were silent for clinic visits 
that had any detailed information regarding headaches.  A 
document in April 1958 showed complaints of headaches for which 
the Veteran was treated with aspirin, phenacetin, and caffeine 
and sent back to duty.  Otherwise, there were no other records of 
documented headaches during military service.  Based on the 
evidence contained in the claims file/service medical records, 
the examiner found that it was less likely than not that the 
Veteran's current headache condition manifested during active 
duty service or was incurred or aggravated as a result of active 
duty service.  There was evidence of one visit for a headache 
during military service that was treated with medication and 
presumed to have resolved.  There was no evidence in the service 
treatment records that would establish a chronic headache 
condition.

The medical evidence in this case is unfavorable to the Veteran's 
claim.  While the service treatment records document complaints 
of headaches in 1958 and 1962, there is no further evidence of 
treatment for a headache condition until 2004, 42 years after 
discharge from service.  Additionally, there is no probative 
evidence of continuity of symptomatology of a headache disability 
from service or during the more than 40 years before a headache 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Moreover, the April 2008 VA examiner found that the 
current headaches were not related to service, as there was no 
evidence in the service treatment records that would establish a 
chronic headache condition.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
his headaches have been continuous since service.  

However, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of headaches after 
service separation.  Further, the Board concludes that his 
assertion of continued symptomatology since active service, while 
competent, is not credible.  

The Veteran sought treatment for a myriad of medical complaints 
since discharge from service, including back injury, left 
testicle condition (1969), and prostate cancer (2002).  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to the headaches.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

While he has asserted that he has had headaches since service and 
has indicated that he took sick leave for headaches during his 
employment with the USPS from 1966 to 1933, he did not mention 
any headache disability in claims for disability compensation 
filed in 1969 and 2002 or on VA examination in 1970.  He did not 
assert entitlement to disability benefits for a headache 
condition until 2003.  Such statements made for VA disability 
compensation purposes are of lesser probative value than  his 
previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).

The medical records on file also show that he did not seek any 
treatment for any headaches for 41 years after service.  The 
Board emphasizes the multi-year gap between discharge from active 
duty service (1962) and initial reported symptoms related to a 
low back disorder in approximately 2003 (41-year gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

The Board finds that the weight of the lay and medical evidence 
is against a finding of continuity of symptoms since service 
separation.  

The preponderance of the evidence is against the service 
connection claim for headaches; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.


ORDER

The February 2009 Board decision denying service connection for 
migraine headaches is vacated.

Entitlement to service connection for post-operative residuals of 
left epididymectomy (previously claimed as epididymitis) is 
granted, subject to the rules and payment of monetary benefits.

Entitlement to service connection for migraine headaches is 
denied.


REMAND

As the service connection claim for post-operative residuals of 
left epididymectomy has been granted, this disability should be 
assigned a disability rating by the RO before the claim for a 
TDIU can be resolved.  Specifically, it must be shown whether the 
Veteran might meet the schedular criteria for a TDIU based on 
whether or not some of his present genitourinary symptoms are 
related to the service connected post-operative residuals of left 
epididymectomy.  

Accordingly, the case is REMANDED for the following action:

After the post-operative residuals of left 
epididymectomy are assigned a disability 
rating, readjudicate the TDIU claim.  If the 
benefit sought remains denied, issue the 
Veteran and his representative a supplemental 
statement of the case and allow for a 
reasonable period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


